Citation Nr: 1134320	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-09 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of the right shoulder.

3.  Entitlement to service connection for arthritis of the cervical spine.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative disk and joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1982 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Roanoke, Virginia.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, the Veteran subsequently withdrew his request.  Therefore, no hearing was held in this matter.  38 C.F.R. § 20.704(e).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran is presently service connected for degenerative disk and joint disease of the lumbar spine.  The Veteran contends that he injured his neck and right shoulder in service at the same time that he injured his back.  Alternatively, he alleges that his arthritis of the cervical spine and the right shoulder was caused or aggravated by his degenerative disk and joint disease of the lumbar spine.  The Veteran also submitted a letter in April 2011 which suggested that his lumbar spine disability was getting worse.  Under these circumstances, a new VA examination should be conducted to determine the etiology of the Veteran's neck and right shoulder arthritis and to ascertain the current severity of his low back disability.  

The Veteran also alleges that he has PTSD that is related to his overseas service in the Middle East.  There is a commendation on file, but the record does not seem to contain verification of his complete tour in the Middle East.  While the Veteran did not identify any specific incident or event that he alleged caused his PTSD in connection with his claim, stating only that he was "in combat" in Desert Shield and Desert Storm and that he was present at a demolition site for 3 days, he told a VA social worker in June 2006 that he was very traumatized by seeing an Iraqi gunned down.  The VA social worker diagnosed the Veteran with PTSD based upon this incident.  However, the RO determined that the Veteran's alleged stressors were unverifiable. 

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 CFR § 4.125(a), medical evidence linking current symptoms to an in service stressor, and, in some circumstances, credible supporting evidence that the claimed in service stressor actually occurred.  38 C.F.R. § 3.304(f).  Since the matter was initially adjudicated, there has been a change in the regulation for granting service connection for PTSD.

On July 13, 2010 the exceptions to the stressor verification requirement were changed.  The current 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and A VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support the diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the in service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

According to the new criteria, verification of the Veteran's stressor is not necessary if it related to fear of hostile or terrorist activity and was consistent with the conditions of his service.  Moreover, if the Veteran is determined to have engaged in combat, his lay statement alone may establish the occurrence of the alleged stressor.  In light of this, the Veteran should be afforded a VA examination to determine whether he has PTSD that is related to an incident or event that occurred during his military service.

Accordingly, the case is REMANDED for the following actions:

1.  Steps should be undertaken to verify the length of duty in the Middle East and the placement of the Veteran's units while there.  Documents of all attempts made to verify this duty should be associated with the claims folder.

2.  The Veteran should be scheduled for an appropriate VA examination.  The examiner should review the claims file in conjunction with the examination.  The examiner should fully document all of the symptoms and functional effects of the Veteran's degenerative disk and joint disease of the lumbar spine.  

The examiner should also determine whether the Veteran has arthritis or any other disease of the cervical spine and right shoulder.  If a cervical spine disorder and/or a right shoulder disorder is identified, then the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that it was caused by a disease or injury that occurred during the Veteran's service.  The examiner should also indicate whether it is at least as likely as not (at least 50 percent likely) that any cervical spine disorder or right shoulder disorder was caused or aggravated (permanently made worse) by the Veteran's low back disability.  The examiner should set forth a complete rationale for all of the conclusions that are expressed in the report of examination.  If the examiner is unable to answer one or more of the questions posed without resort to undue speculation, then he or she should explain why this is the case.

3.  The Veteran should be afforded a VA examination to determine whether he has a psychiatric disorder that is related to his military service.  The examiner should review the claims file in conjunction with the examination.  If PTSD is diagnosed, the examiner should identify the specific traumatic experience(s) that led the Veteran to develop PTSD.  He or she should also explain how the Veteran meets the criteria for a PTSD diagnosis.  If another psychiatric disorder is diagnosed, then the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's psychiatric disorder was caused or aggravated by his military service.  If the examiner is unable to answer the above questions without resort to undue speculation, then he or she should explain why this is the case. 

4.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determinations remain unfavorable, or less than fully favorable, to the Veteran, then he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

